J. A02010/14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
DONTE CANNON,                          :          No. 1342 EDA 2012
                                       :
                       Appellant       :


          Appeal from the Judgment of Sentence, March 28, 2012,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0008426-2010


BEFORE: FORD ELLIOTT, P.J.E., OTT AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:FILED SEPTEMBER 08, 2014

     Appellant challenges the judgment of sentence imposed following his

conviction for second degree murder, two counts of robbery, criminal




following his conviction, appellant was sentenced to life imprisonment for

second degree murder, and concurrent sentences of 10 to 20 years for each

robbery, 10 to 20 years for criminal conspiracy, 2½ to 5 years on the VUFA,

and 2½ to 5 years on the PIC. We affirm.

     The facts, as summarized by the trial court, are as follows:

                 Police Officer Eric Riddick testified that on
           January 23, 2010, at approximately 10:00 P.M., he
           and his partner responded to a report of gunshots on
           the 5500 block of Beaumont Street in Philadelphia.
           He saw two women, later identified as Diane Stewart


* Retired Senior Judge assigned to the Superior Court.
J. A02010/14

          and Shande Stewart, exit 5537 Beaumont Street and
          walk towards his patrol car. Shande Stewart told
          Officer Riddick that an incident had occurred on the
          block. Officer Riddick got out of his patrol car to
          inspect the area. He saw a male, later identified as
          Philippe Koukoui, lying face-down with a gunshot
          wound to the back of his head and to the back part
          of his neck in the back of a vacant lot at
          5527 Beaumont Street. Officer Riddick went through
          the backpack that had been removed from the

          to Philippe Koukoui; a scale; a cell phone; Ziploc
          baggies; and, a small amount of marijuana. He
          walked across the street to where there was a
          smaller vacant lot at 5531 Beaumont Street and
          recovered three shell casings. Officer Riddick then
          entered an alleyway that ran behind Beaumont
          Street and Litchfield Street where he recovered a
          black patent leather Nike sneaker.

                While at the scene, Officer Riddick was
          approached by a male who identified himself as
          James Henderson. Henderson told Officer Riddick
          that he had been the victim of a robbery and that he
          had been with Philippe Koukoui, hereinafter referred
          to as the decedent, and Shande Stewart. Henderson
          was transported to the Homicide Unit to be
          interviewed.

                 James Henderson testified that the decedent
          had been his friend for five (5) to six (6) years. He
          testified that on January 23, 2010, he went with the
          decedent to the 5500 block of Beaumont to visit
          Shande Stewart, whom the decedent knew, and to
          smoke marijuana.      The decedent and Henderson

          approximately ten (10) minutes.       The decedent,
          Henderson and Shande Stewart then left the house
          to walk to a nearby store.       They walked down
          Beaumont Street towards 55th Street. Henderson
          was walking in the street, ahead of the decedent and
          Shande Stewart, talking on his cell phone. A male
          pointing a gun jumped out at Henderson, grabbed
          him, and started going through his pockets.


                                  -2-
J. A02010/14

          Henderson looked back toward where the decedent
          and Shande Stewart were walking and saw that
          another male had grabbed the decedent and had a
          gun pointed at him. The male that was holding
          Henderson told him to turn around, not to look back,
          and to run through an alleyway towards 56th Street.


          heard gunshots. His sneaker came off as he was
          running. When he reached the end of the alley, he
          heard more gunshots. He went to his house, put on
          another pair of sneakers and then walked back to
          [the] scene. He saw the police and told them that
          he and his friend were just robbed.

                Henderson gave a statement wherein he
          described the male that pointed the gun at him and
          robbed him as a boy, about 17 or 18 years old,

          wearing a tan snap cap with a brim that was pulled
          down to his eyes and a black hoodie.          In his
          statement Henderson indicated that the gun that was
          pointed at him was silver, but he did not know if it
          was a revolver or an automatic. At trial, he testified
          that he did not remember giving those answers.

                Shande Stewart testified that she knew the
          decedent from buying marijuana from him on
          two (2) occasions. She knew his cell phone number
          and had stored his number in her cell phone. On
          January 23, 2010, she called the decedent. She
          wanted to buy five (5) bags of marijuana for $20.00.
          The decedent came to her house at 5537 Beaumont
          Street with another male approximately ten (10)
          minutes later.

                Shande Stewart further testified that before
          she called the decedent, the Defendant was in her
          house and she had a conversation with him about
          robbing the decedent. She heard the Defendant
          make a telephone call after which the Co-Defendant,

          While sitting in the living room of her house,
          Shande Stewart, the Defendant and Co-Defendant


                                  -3-
J. A02010/14

          talked about robbing the decedent. The Defendant
          and Co-Defendant told her to call the decedent and
          tell him that she wanted five (5) for $10.00. The
          Defendant and Co-Defendant told her that they were
          going to be in the basement of the house and were
          going to leave the house from the back door in the
          basement to rob the decedent. The decedent called
          and told her he was outside of her house. She let
          the decedent and Henderson into the house. The
          decedent told her he was not going to sell her the
          marijuana for the price she asked. Shande Stewart,
          Henderson and the decedent then left the house
          through the front door and walked down Beaumont
          Street towards 55th Street.     She then saw the
          Defendant come out of a vacant lot located at
          5527 Beaumont Street. The Co-Defendant came out
          from the other side of the street. The Defendant
          was holding a gun and grabbed the decedent by his
          shirt. The Co-Defendant was holding a gun and
          grabbed Henderson by his shirt. She ran towards
          her house.      Henderson was running and the
          Co-Defendant shot at him. As she ran inside her
          house, she heard more gunshots. She ran down to
          the basement where she saw the Defendant and the
          Co-Defendant.     She heard the Defendant say,

          her mother that that [sic] the boys she was with
          were robbed.      She then went outside with her
          mother and saw a police car coming down the street.
          She told the police that she had heard the gunshots.
          She was transported to Homicide for investigation.

                At the Homicide Division, Shande Stewart told
          the detectives about the robbery and the
                              -
          consented to a search of her cell phone. She was
          then taken into custody.

                On April 27, 2011, Shande Stewart entered
          into a Memorandum of Agreement with the District
                            herein she would plead to two (2)
          counts of robbery and conspiracy and the murder
          charge would be nolle prossed. At the time of trial,
          she had not yet been sentenced.


                                 -4-
J. A02010/14



                Detective Timothy Bass testified that based on
          information received from Shande Stewart, he went
          to 5537 Beaumont Street and transported the
          Defendant to the Homicide Division. Detective Bass

          the Defendant told Detective Bass in summary: that
          he did not know the decedent or James Henderson;
          that he and the Co-Defendant talked about robbing
          the two (2) men; that Shande Stewart called him
          and told him that the two (2) males they were going
          to rob did not carry guns; and, that he knew the
          Co-Defendant probably had a gun. He indicated
          further that: he was in the house with Shande
          Stewart and the Co-Defendant when the two (2)

          one of the two men outside; grabbed him; and,
          started fighting with him. He got two (2) cigarettes
          from the male he robbed. He saw that the other
          male had a backpack and saw that male try to run
          away from the Co-Defendant who was standing at
          the end of the lot. He heard four (4) to five (5)
          gunshots. The Defendant further indicated that after
          the incident, the Co-Defendant called him and asked
          him if anyone was shot; the Defendant told him that
          somebody was dead.         The Defendant told the
          Co-
          house. The Co-Defendant told him that he was
          going on the run.[Footnote 1]

               [Footnote 1] When the statement was
               read to the jury, references to the
               Co-Defendant were redacted and read as

               statement being read, the trial court
               cautioned the jury that the statement
               could be used as evidence only against
               the Defendant.

                Detective Bass testified that the cell phones of
          Shande Stewart, the Defendant and the decedent
          were recovered. The Co-Defendant was arrested on
          June 22, 2011.



                                  -5-
J. A02010/14

               Corey Williams testified that he has known the
          Co-Defendant for more than ten (10) years. On
          January 23, 2010, he was with the Co-Defendant
          when the Co-Defendant received a phone call from

          Shande Stewart. The Co-Defendant told him that he

                               -Defendant was gone for
          approximately twenty (20) minutes.    When the
          Co-Defendant    returned,   he     admitted  to
          Corey Williams what had occurred and a male was
          dead.

                Williams testified that he had seen the
          Co-Defendant with guns on multiple occasions and
          that the last gun he saw the Co-Defendant with was
          a chrome and black semi-automatic.

                Dr. Gulino, Chief Medical Examiner for the City
          of Philadelphia, testified that the decedent had
          suffered three (3) gunshot wounds: one gunshot
          wound entered his head in the left back; the second
          was a through and through gunshot wound of the
          right arm which fractured the humerus; the third
          was a graze wound along the back of the neck.
          Dr. Gulino opined that the decedent died as a result
          of a gunshot wound to the head and the manner of
          death was homicide.

               Dr. Gulino testified that hypothetically the

          was consistent with the decedent being in a
          squatting position and the shooter standing behind
          the decedent, pointing the gu[n] down towards the


          his head being forward and pointed at the ground.

                Detective Christopher Tankelewicz testified
          that he is the director of the Philadelphia District

          his unit handles computer forensics, cell phone
          forensics,    audio    and      video   forensics.
          Detective Tankelewicz testified that he extracted


                                  -6-
J. A02010/14

                                                         one on
             February 7, 2011. That information provided that on
             January 23, 2010, at 9:54:21 P.M., Shande Stewart
             texted the Co-


                   Officer Gregory Welsh, assigned to the
             Firearms Identification Unit testified that the
             three (3) 9 mm Luger fired cartridge casings
             recovered from the scene were fired from the same
             firearm. He testified that he examined the bullets
             that were turned over to his unit by the Medical



             clothing. He testified that it was possible that the
             three (3) fired cartridge casings and the two (2)
             bullets were fired by the same gun.

Trial court opinion, 3/17/13 at 2-8.

       Appellant and his co-defendant, Aaron McCallum, were tried before a

jury. The trial began on March 21, 2012, and concluded on March 28, 2012.

Both men were found guilty of the aforementioned charges.1          A third

co-defendant, Shande Stewart, in return for her cooperation, had murder

charges withdrawn; she pled guilty to robbery charges. Post-trial motions



order to file a Rule 1925(b) statement.      Appellant raises five issues on



weight of the evidence.



1
    McCallum filed a direct appeal with this court docketed at No. 1464 EDA

sentence.


                                       -7-
J. A02010/14

      Appellant challenges the sufficiency of the evidence to convict him.

Specifically, he claims he was not present and did not commit the crimes.

Appellant   contends   the   evidence   was   inconsistent,   conflicting,   and



            In reviewing the sufficiency of the evidence, we view
            all the evidence admitted at trial in the light most
            favorable to the Commonwealth, as verdict winner,
            to determine whether there is sufficient evidence to
            enable the factfinder to find every element of the
            crime established beyond a reasonable doubt.
            Commonwealth v. Thomas, 867 A.2d 594
                                                                 y
            applicable to cases where the evidence is
            circumstantial rather than direct so long as the
            combination of the evidence links the accused to the
                                                 Id. at 597. And
            while a conviction must be based on more than mere
            suspicion or conjecture, the Commonwealth need not
            establish guilt to a mathematical certainty.       Id.
            quoting Commonwealth v. Coon, 695 A.2d 794,
            797 (Pa.Super.1997).      This Court is not free to
            substitute its judgment for that of the fact-finder; if
            the record contains support for the convictions they
            may not be disturbed. Id. citing Commonwealth v.
            Marks, 704 A.2d 1095, 1098 (Pa.Super.1997) and
            Commonwealth v. Mudrick, 510 Pa. 305, 308, 507
            A.2d 1212, 1213 (1986). Lastly, the factfinder is
            free to believe some, all, or none of the evidence.
            Id.

Commonwealth v. Hartle, 894 A.2d 800, 803-804 (Pa.Super. 2006).

Resolving contradictory testimony and questions of credibility are matters for

the finder of fact.    Commonwealth v. Hopkins, 747 A.2d 910, 917

(Pa.Super. 2000). Notably, questions concerning inconsistent testimony and

improper motive go to the credibility of the witnesses, not the sufficiency of



                                     -8-
J. A02010/14

the evidence. Commonwealth v. Davido, 868 A.2d 431, 442 (Pa. 2005),

cert. denied, 546 U.S. 1020 (2005); Commonwealth v. DeJesus, 860

A.2d 102, 107 (Pa. 2004) (holding that questions concerning inconsistent

testimony go to the credibility of the witness, and hence, implicate the

weight, rather than the sufficiency, of the evidence).

      Second degree murder is defined as follows:

            A criminal homicide constitutes murder of the second
            degree when it is committed while defendant was
            engaged as a principal or as an accomplice in the
            perpetration of a felony.

18 Pa.C.S.A. § 2502(b).

            A person is guilty of robbery if, in the course of
            committing a theft, he (1) inflicts serious bodily
            injury upon another.

18 Pa.C.S.A. § 3701.

      Conspiracy is defined as follows:

            (a)   Definition of conspiracy.--A person is guilty of
                  conspiracy with another person or persons to
                  commit a crime if with the intent of promoting
                  or facilitating its commission he:

                  (1)   Agrees with such other person or
                        persons that they or one or more
                        of them will engage in conduct
                        which constitutes such crime or an
                        attempt or solicitation to commit
                        such crime;

                  or

                  (2)   Agrees to aid such other person or
                        persons   in   the   planning   or
                        commission of such crime or of an


                                     -9-
J. A02010/14

                         attempt or solicitation to commit
                         such a crime.

18 Pa.C.S.A. § 903(a).



must establish the defendant: 1) entered into an agreement to commit or

aid in an unlawful act with another person or persons; 2) with a shared

criminal intent; and 3) an overt act was done in furtherance of the

               Commonwealth v. Devine, 26 A.3d 1139, 1147 (Pa.Super.

2011). The law is well established that circumstantial evidence may provide



of circumstances including, but not limited to, the relation between the

parties, knowledge of and participation in the crime, and the circumstances



Commonwealth v. Bricker, 882 A.2d 1008, 1014 (Pa.Super. 2005).



arising from the facts and circumstances and not by mere suspicion or

               Commonwealth v. Savage, 566 A.2d 272, 276 (Pa.Super.

1989).   The law also recognizes that circumstances taken together in

context, like an association between alleged conspirators, knowledge of the

commission of the crime, presence at the scene of the crime, and/or

participation in the object of the conspiracy, may be sufficient to prove a

conspiracy when each standing alone is insufficient.   Commonwealth v.




                                    - 10 -
J. A02010/14

Thoeun Tha, 64 A.3d 704, 710 (Pa.Super. 2013); Commonwealth v.

Swerdlow, 636 A.2d 1173, 1177 (Pa.Super. 1994).



person commits a misdemeanor of the first degree if he possesses any

instrument of crime with intent t



shall carry a firearm, rifle or shotgun at any time upon the public streets or

upon any public property in the city of the first class . .

6108.



sufficient to support a conviction for felony murder and the related offenses



appe



                               Id.)   Such a challenge based on inconsistent

testimony is a veiled attack on the weight of the evidence. Commonwealth

v. Widmer, 744 A.2d 745, 752 (Pa. 2000) (an attack on the reliability and

credibility of the evidence is a weight claim, not a sufficiency claim).2


2
 The trial court concluded the evidence was sufficient for a jury to have
found that the elements of the crimes charged were proven beyond a
reasonable doubt.     (Trial court opinion, 3/17/13 at 11.)   Viewing the
evidence in the light most favorable to the Commonwealth, as our standard
of review requires, the evidence along with the testimony presented by the

                                                                     -defendant,


                                      - 11 -
J. A02010/14

     Our standard of review for evaluating a weight of the evidence claim is

well-established:

           Appellate review of a weight claim is a review of
           the exercise of discretion, not of the underlying
           question of whether the verdict is against the
           weight of the evidence. Because the trial judge
           has had the opportunity to hear and see the
           evidence presented, an appellate court will give the
           gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial

           weight of the evidence. One of the least assailable
           reasons for granting or denying a new trial is the

           not against the weight of the evidence and that a
           new trial should be granted in the interest of justice.

                 This does not mean that the exercise of
           discretion by the trial court in granting or denying a
           motion for a new trial based on a challenge to the
           weight of the evidence is unfettered. In describing

                                                     mports the
           exercise of judgment, wisdom and skill so as to
           reach a dispassionate conclusion within the
           framework of the law, and is not exercised for the
           purpose of giving effect to the will of the judge.
           Discretion must be exercised on the foundation of
           reason,   as   opposed     to   prejudice,  personal
           motivations, caprice or arbitrary actions. Discretion
           is abused where the course pursued represents not



Aaron                                          he decedent and Henderson
and that Shande Stewart called him and told him that the two males they
were going to rob did not carry guns. The decedent and Henderson walked
into a trap and were ambushed by appellant and McCallum. In the course of
the robbery, Henderson fled, gunshots were fired, and the decedent died of
multiple gunshot wounds. See Commonwealth v. Munchinski, 585 A.2d
471, 483 (Pa.Super. 1990) (evidence sufficient to establish second degree
murder where crime began as a robbery and ended in a homicide).



                                   - 12 -
J. A02010/14

            merely an error of judgment, but where the
            judgment is manifestly unreasonable or where the
            law is not applied or where the record shows that the
            action is a result of partiality, prejudice, bias or
            ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in the

original) (citations omitted).

      Here, the trial court summarized the testimony as well as the physical

evidence, and found that the verdict was not against the weight of the

evidence. (Trial court opinion, 3/17/13 at 8-10.) Appellant complains that

                                                        [I]t matters not whether

appellant finds a

solely within the province of the jury as trier of fact and, as such, will not be

                                        Commonwealth v. Poindexter, 646

A.2d 1211, 1214 (Pa.Super. 1994), appeal denied, 655 A.2d 512 (Pa.

1995).



careful analysis of the weight of the evidence issue. While appellant asserts

that there was no one who identified him as being involved other than

Shande Stewart, that testimony, if believed by the fact-finder, is enough.

See   Commonwealth         v.    Kunkle,   623   A.2d    336   (Pa.Super.   1993)

(uncorroborated testimony of a single witness is sufficient for conviction).

                                                                ions concerning

inconsistent testimony and improper motive go to the credibility of the



                                      - 13 -
J. A02010/14

witnesses. See Commonwealth v. Holley, 945 A.2d 241, 246 (Pa.Super.

2004), appeal denied, 959 A.2d 928 (Pa. 2008). Based upon the evidence

presented, the trial court

weight of the evidence claim.

      Next, appellant argues that the trial court abused its discretion in

permitting the expert testimony of Detectives Tankelewicz and Glenn.

                                 ing to appellant, Detective Tankelewicz was

qualified as an expert witness, but Detective Glenn was not.          Appellant

complains that both were allowed to testify as to the phone records and

extraction of information and text messages from the cell phones of

appellant, Stewart, and McCallum. (Id.)




                                         Commonwealth v. Page, 59 A.3d

1118, 1135 (Pa.Super. 2013). Expert testimony is governed by Pa.R.E. 702,

which reads,

            Rule 702. Testimony by experts

            If scientific, technical or other specialized knowledge
            beyond that possessed by a layperson will assist the
            trier of fact to understand the evidence or to
            determine a fact in issue, a witness qualified as an
            expert by knowledge, skill, experience, training or
            education may testify thereto in the form of an
            opinion or otherwise.

Pa.R.E. 702.



                                    - 14 -
J. A02010/14

        Whether a witness is qualified as an expert is within the sound

discretion of the trial court and will not be disturbed on appeal absent an

abuse of that discretion. See Commonwealth v. Jennings, 958 A.2d 536,

539 (Pa.Super. 2008).      Pennsylvania applies a liberal standard for the

qualification of an expert witness.    Commonwealth v. Ramos, 920 A.2d




range of training, knowledge, intelligence, or exp            Jennings, 958



to specialized knowledge on the subject under investigation he may testify,



Commonwealth v. Harris

established that an expert may render an opinion based on training and

                                                            Ramos, supra at

1256.

        Here, the record indicates that there was much discussion concerning

whether Detective Tankelewicz should be qualified as an expert in the field

of digital forensics with regard to cellular phones. The detective stated his

qualifications; for example, he is the Director of the Philadelphia District



128.)     He testified that he has over 1,000 hours of training in digital

forensics which include several certifications.   (Id. at 129.)   He was also



                                      - 15 -
J. A02010/14

assigned to the FBI in their Joint Terrorism Task Force for four years. (Id.

at 130.)



Cellebrite in performing his work. (Id. at 136.) According to appellant, the

detective indicated that, depending on the make and model of the phone,

the computer program did all the work. (Id.) The detective testified he was

not involved in the making of the computer program, and he could not

estimate a percentage of error that might be in the program. (Id. at 143.)

T

continuing objection.     Defense counsel claimed that the detective put the

device into a computer which resulted in a print-out; essentially, there was

no expertise involved. (Id. at 149-150.)

      The    record     indicates   that   the    trial   court     initially   allowed

Detective Tankelewicz to be qualified as an expert.               (Id. at 129, 150.)

During the next day of the trial, during a sidebar discussion with counsel,

                                               to call [Detective Tankelewicz] an

expert, either.   [Although] I think he had more training [than Detective

                                                  -18.) During jury instructions,

the trial court stated:

            I have permitted Dr. Gulino, Police Officer Welsh [to
            testify].     Dr. Gulino is a medical examiner.
            Police Officer Welsh is the Firearms Identification
            Unit ballistics expert, and Police Officer Tankelewicz
            to testify as expert witnesses. Now, I have to say
            that you heard some back and forth about


                                      - 16 -
J. A02010/14

           Police
           science, you know.       They download these cell
           phones. I permitted him to testify as an expert.
           Police Officer Tankelewicz, because he had some --
           he had some knowledge about this new technology
           and he knows the
           done. However, I do want to caution you that he
           plugged the phone into the computer and the


           present you with an opinion as the other experts did.
           They both gave opinions.

Notes of testimony, 3/28/12 at 48-49.

     As Detective Tankelewicz did not offer any expert opinion, but merely

presented the data that he had downloaded from a cell phone, we see no

prejudice to appellant by allowing his testimony. Detective Glenn was not

qualified as an expert and merely testified regarding the information that



23-66.). We see no error here.

     Appellant argues th

the assistant district attorney repeatedly showed the autopsy photograph of

                                        We review claims of prosecutorial

misconduct according to the following standard:

           Our standard of review for a claim of prosecutorial
           misconduct is limited to whether the trial court
           abused its discretion. In considering this claim, our
           attention is focused on whether the defendant was
           deprived of a fair trial, not a perfect one. Not every
           inappropriate remark by a prosecutor constitutes

           do not occur in a vacuum, and we must view them in



                                   - 17 -
J. A02010/14

             improper, they generally will not form the basis for a
             new trial unless the comments unavoidably
             prejudiced the jury and prevented a true verdict.

Commonwealth v. Bedford, 50 A.3d 707, 715 716 (Pa.Super. 2012)

(internal citations and quotations omitted).

      According to appellant, the prosecutor had no valid reason for showing

the photo because there was no dispute as to the cause of death.             The

Commonwealth argues it was proper to show the photograph because the

photo had been admitted into evidence and was used to show the track of

the bullet that killed the decedent. Our review of the record reveals that the



evidence and published to the jury. (Notes of testimony, 3/26/12 at 111.)

We see no error in the prosecution calling attention to properly admitted

evidence.

      Appellant   argues    the   testimony    of   Corey    Williams   regarding

statements    made    by   co-defendant    McCallum    was    inadmissible   and

prejudicial. He acknowledges, however, that the statement was redacted in

compliance with Bruton v. U.S., 391 U.S. 123 (1968).



the admission was an abuse of discretion. Commonwealth v. Hardy, 918

A.2d 766, 776 (Pa.Super. 2007). An abuse of discretion is not a mere error

in judgment but, rather, involves bias, ill-will, partiality, prejudice, manifest




                                     - 18 -
J. A02010/14

unreasonableness, or a misapplication of law. Commonwealth v. Hacker,

959 A.2d 380, 392 (Pa.Super. 2008).

     During trial, the Commonwealth called Corey Williams, who identified

himself as a friend of co-defendant McCallum. (Notes of testimony, 3/26/12

at 75.) According to Williams, he had been hanging out with McCallum and



                                                       (Id. at 77.)   Williams



                             Id.)   Williams testified McCallum was gone for

                         -          Id. at 81.) Williams was asked to explain

what McCallum said when he returned to the house.            He stated that

McCallum told him:

           [McCallum] was waiting for the guy to come. The
           guys came. He hopped out on the guys. One guy
           took off. Shots got fired. The other guy, he got
           grabbed, he got threw [sic] to the ground. Shots got


Id. at 82-83.

     Williams was asked if McCallum mentioned the name of the girl who



and he was getting ready to wal                                           Id.



a police photo.   (Id. at 85-86.)    The name connected to the photo was




                                    - 19 -
J. A02010/14

Shande Stewart.      (Id. at 86.)    During his testimony, Williams never




prejudiced the jury against appellant. He also claims that the statement was

hearsay and in violation of the right to confront a witness.    Our review

indic

addressed the issue in its opinion and we will adopt its discussion as our

own. (See trial court opinion, 3/17/13 at 12-13.)

                                                                    nts, we

affirm the judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/8/2014




                                    - 20 -
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM
Circulated 08/19/2014 02:17 PM